In the Fourth Court Of Appeals


                                      Fourth Court Of Appeals District                  5 HAY \Z ?\\
                                                                                            ■


                                      San Antonio Texas Bexar County

 Maryann Castro


 V.



 Manuel Castro


                                                           Re: Court Of Appeals Number: 04-14-00785-CV

                                                                   Trial Court Case 2011 -CI-15957




 Notice of Response to Counsel Joseph Appelt Motion of Counsel Withdrawal Dated May 8.2015

To the Honorable Justices of the Fourth Court Of Appeals:

        This is a response for the Motion of Withdrawal brought by Counsel Joseph Appelt, who has
been representing Appellee Manuel Castro through the beginning of the Challenging the Agreement
for Final Divorce which began 2/18/2014 and now he has filed a motion to withdrawal and it would
harm the other party Appellant Maryann Castro.


Counsel Joseph Appelt had a date to submit his brief for Appellee Manuel Castro it was April 29, 2015
he had advance notice and did not notify the Court on the due date of the Appellee Brief that was due
or even after no motion filed or notice sent to Appellant MaryAnn Castro. On May 1, 2015 I called to
check the status of my case spoke to Carmen and no motion filed and still no brief made by Counsel
Joseph Appelt who claims in his motion to withdrawl Good cause exists for withdrawal and there is no
setting pending in this case was we not waiting on Appellee Manuel Castro Brief? Discoveries that
were set were fraud made and set up by Counsel Joseph Appelt in his Fraud Attempt he conspired
with Appellee Manuel Castro to overvalue Community while his client was in active Bankruptcy to
gain for his client fraud equity using a realtors opinion as an appraisal and the stay lift was not filed on
10/30/2013 and Counsel Appelt statement would not harm other party, yes it would Appellant
Maryann Castro is disabled, and surgery is being scheduled for the week of May 20,2015 Appellant
Maryann Castro is objecting to any further delays that Counsel Joseph Appelt is attempting to gain by
covering up his fraud attempt in the Agreement for Final Divorce he enforced which contained fraud,
and the hiding of a martial asset Keogh plan pension and 99 subaru he attempted to steal from
Appellant Maryann Castro for his client Appellee Manuel Castro.

There was an oral deposition made with his client Appellee Manuel Castro and Dinorah Diaz and
Counsel Joseph Appelt was there Appellant MaryAnn Castro was there too Counsel Dinorah Diaz has
the original Copy of the Oral Deposition that was made in this case.
   Appellant Maryann Castro prays that the Court enters an order in awarding Appellant Maryann Castro
   relief in the Agreement for final divorce before allowing Counsel Joseph Appelt to withdraw so that
   Justice may be served to Appellant Maryann Castro as she has been challenging the Agreement for
   Final Divorce Counsel Joseph Appelt enforced knowing the fraud that was in Agreement and hid it
   from the Court Judge Canales and Appellant Maryann Castro,

^Appdlant MaryanrUjCastro pro-se prays for Justice.

   Respectfully Submitted


   Maryann Castro pro-se


   1501 Olive


   Jourdanton Texas 78026


   Pacattitude2014fagmail.com


   830-496-0133




  Filed 5/12/15 by Appellant Maryann Castro-pro-se